DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/09/2022 has been entered.
 
Status of Claims
Claims 2 and 5 are canceled.  Claims 1, 3, 4 and 6-11 are pending where claim 1 has been amended.  Claims 8-11 are withdrawn from consideration and claims 1, 3, 4, 6 and 7 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 102 rejections of the claims have been withdrawn in view of amendments to the claims.
The previous 35 USC § 103 rejections of the claims over WO 2016/161565 A1 to Nie et al and US 2009/0291015 A1 to Uggowitzer et al have been withdrawn in view of amendments to the claims.
The previous 35 USC § 103 rejections of the claims over WO 2016/161566 A1 to Nie et al have been maintained.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2016/161566 A1 to Nie et al.
Regarding claim 1, Nie ‘566 discloses an alloy comprising of the following composition (Nie ‘566, abstract, para [8, 17-19]), which overlaps the instantly claimed composition range as follows:
Element
Claimed wt%
Nie ‘566 
Overlaps?
Zn
0.5-1.6
>0-3.0
Yes
Ca
0.3-0.5
>0-1.5
Yes
Zr
≥0.2
0-1.0
Yes
Mg
Balance
Balance
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Nie ‘566 including the instantly claimed because Nie ‘566 discloses the same utility throughout the disclosed ranges.
Regarding the limitation “consisting of,” the alloy of Nie ‘566 need not contain any elements not recited in the instant claims.
Regarding the limitation “a precipitate comprising Mg, Ca and Zn is dispersed on the (0001) plane of a magnesium matrix,” and “an Index Erichsen value at room temperature is 7.0 mm or higher,” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Nie ‘566 would be expected have the same or similar properties as the instantly claimed alloy because the alloys have the same or similar composition, structure and disclosed properties.
Regarding claims 3 and 4, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Nie ‘566 would be expected have the same or similar properties as the instantly claimed alloy because the alloys have the same or similar composition, structure and disclosed properties.
Regarding claims 6 and 7, Nie ‘566 discloses exemplary sheets having a 0.2% proof stress of 127-234 MPa after aging (Nie ‘566, Table 3).  Solution treating these alloys at sufficiently low temperatures for sufficiently low time periods would not substantially reduce the 0.2% proof stress to below 120 MPa.

Response to Arguments
Applicant's arguments filed 8/23/2022 with respect to WO 2016/161566 A1 to Nie et al have been fully considered but they are not persuasive.
Applicant argues that Nie ‘566 requires a Zn content of 2 wt% outside of the instantly claimed range of 0.5-1.6.  This is not found persuasive because Nie ‘566 requires a Zn content of >0-3.0 (Nie ‘566, abstract, para [8, 17-19]), overlapping the instantly claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Nie ‘566 including the instantly claimed because Nie ‘566 discloses the same utility throughout the disclosed ranges.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/               Primary Examiner, Art Unit 1738